Title: From Thomas Jefferson to William John Coffee, 22 March 1823
From: Jefferson, Thomas
To: Coffee, William John


Dear Sir
Monto
Mar. 22. 23.
I recd in due time your favor of Feb. 15. mr Brockenbrough has recd a part of the ornaments & expects the rest dayly. as mine were to come with them I presume Colo Peyton has recd and forwarded them to Bedford. I this day inclose him an order for 100. D with a request that he will remit them to you immediately, and I some time ago informed mr Brockenbro’ that his remittance must be with you before the last day of this month. the ornaments for the interior of the rooms appearing to be of the nature of potter’s varnish and as of pretty as usual & therefore of unknown effect with us I devised an experiment to be made of their adhesion to wood. one ox scull was accdly applied accdg to your directions and  and appears to stand well. I should be glad to know when and at what time you will be at N. Y. during the present year, in case I should have occn to write to you. of the ornams Etc accept the assurance of my friendly esteem & respect.Th: J^ if the ornaments of burnt  clay succeed we may perhaps venture to call for those of the Rotunda in the same material, which I should expect to stand weather as well as lead.